Citation Nr: 0923716	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic disabilities of 
the left foot and toes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

A Travel Board hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge.  During that hearing, the 
Veteran withdrew a claim of entitlement to service connection 
for a lumbar spine disability and a claim of entitlement to a 
rating in excess of 10 percent for hypertension.  The 
Veteran's withdrawal of these issues is valid, and therefore, 
they are no longer before the Board for appellate review. 38 
C.F.R. § 20.204(b)(3) (2008).

In a December 2008 communication to the RO, and again at his 
February 2009 hearing, the Veteran clarified that his claimed 
foot and toe disability was limited to the left foot and left 
great toe.  The Board has recharacterized the issue as it 
appears on the cover page of this decision accordingly.  

Finally, the Veteran raises the issue of entitlement to 
service connection for migraine headaches in his statement of 
April 2005.  This issue, however, is not currently developed 
or certified for appellate review. Accordingly, it is 
referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current left foot and left 
great toe problems, variably diagnosed as sesamoiditis, 
tenosynovitis, bursitis, and traumatic arthritis, are related 
to an injury sustained while on active duty.  The Board has 
determined that further development of the record is 
necessary.  


In particular, the Veteran contends that he injured his foot 
and toe when he jammed his great left toe into the riser of a 
step while on active duty.  The service treatment records 
show that the Veteran was, in fact, treated for left great 
toe pain, subsequent to "twisting it going up stairs" in 
July 1986.  Possible tendon involvement was noted; however, 
X-ray examination of the Veteran's toe/foot was negative at 
that time.  

Following separation from active duty, the Veteran was first 
treated for foot/toe problems in 1996.  Private treatment 
records from August 1996 show complaints of pain and 
decreased range of motion in both feet.  X-rays revealed 
bipartite tibial sesamoid (or possible old tibial sesamoid 
fracture) of the left foot.  In 1998, private treatment 
records from Dr. M. T. again show complaints of recurrent 
pain in the left great toe joint, left arch, and left 
Achilles' tendon.  X-rays of the feet demonstrated 
osteophytic lipping at the talonavicular joints with 
degenerative changes.  

Both VA and private medical records from 2005 to the present, 
show continued treatment for left foot and toe pain.  
Diagnoses related to the foot and left great toe include 
bursitis, tenosynovitis (1st MPJ), traumatic arthritis, 
tibial sesamoiditis, sinus tarsitis, and gastrosoleus 
equinus.  The records show that the Veteran uses orthotics 
and is regularly treated for pain with injection therapy.  

The Veteran has also provided extensive testimony regarding 
his left foot/toe disabilities.  See Travel Board Hearing 
Transcript, dated February 2009.  Indeed, at his February 
2009 Travel Board hearing, the Veteran testified that he has 
not had any other trauma to the foot/toe since the in-service 
injury in July 1986; that his left foot and toe pain have 
continued since service; and that he largely self-medicated 
and self-treated the toe pain until 1996, at which point he 
began to seek private treatment for pain management.  

The fact that the Veteran was treated for a left great toe 
injury in-service, claims that he has had recurring problems 
since service, and now seeks service connection for 
disabilities in the same anatomical area requires VA to 
obtain a medical opinion as to the nature and etiology of any 
current disability.  

Thus, given the foregoing, it is the judgment of the Board 
that the duty to assist the Veteran with his claim includes 
providing him with a VA examination with an etiological 
opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
the nature and etiology of his claimed 
left foot and left great toe disabilities.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed disabilities of 
the left foot and left great toe, 
including any relationship with the 
Veteran's period of service.  The examiner 
should specifically opine as to whether it 
is at least as likely as not that any 
diagnosed left foot and/or left great toe 
disabilities had their onset in service or 
are otherwise related to service, to 
specifically include the July 1986 in-
service injury to the great left toe.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




